Citation Nr: 0702459	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  02-12 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1936.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In March 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A right knee disability had its onset during active service.


CONCLUSION OF LAW

A right knee disability was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing 



injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  
The Court has held that in cases where records once in the 
hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis of the veteran's claims has been undertaken with 
this heightened obligation in mind.

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for a right knee 
disability.  

The available medical records show that following service, 
the veteran received private medical treatment from J. Nathan 
Wilson, M.D for his right knee.  In March 1999, the veteran 
was treated for a right knee injury, which occurred 5 weeks 
before.  A magnetic resonance imaging (MRI) showed a third 
degree anterior cruciate ligament (ACL) tear, a posterior 
medical meniscal tear and a posterior tibial plateau bony 
contusion.  The veteran reported injuring his knee during 
service in 1956, for which surgery was performed.  Dr. Wilson 
stated that the third degree ACL and possible instability 
appeared to be old and the veteran may have been functioning 
with it for a while.  

In April 1999, the veteran underwent a diagnostic 
arthroscopy, synovectomy, chondroplasty of all three 
compartments, and resection of the anterior cruciate ligament 
tear.  The preoperative diagnosis was right knee degenerative 
joint disease with anterior cruciate ligament tear and 
chondromalacia.  His postoperative diagnosis was right knee 
anterior cruciate ligament tear; chondromalacia, grade 3 
through grade 4 in all three compartments; and synovial 
impingement from anterior cruciate ligament anteriorly.  

In December 2000, Dr. Wilson stated that the veteran had been 
diagnosed as having degenerative joint disease and 
osteoarthritis in the right knee.  The veteran attributed his 
knee condition to his in-service injury as he had a trick 
knee ever since his surgery in 1956.  Dr. Wilson stated that 
the veteran most likely had an ACL tear in service as he gave 
a history of popping and instability.  Dr. Wilson opined that 
the veteran's stated history appeared to be consistent and 
did correlate with the current objective findings of advanced 
arthritis and ACL tear of the right knee.  

The veteran also received VA medical treatment and in July 
2002.  He was diagnosed as having painful right knee due to 
moderate osteoarthritis, which was shown in x-rays, and 
evidence of ACL deficiency.  

In February 2006, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran reported that he 
first injured his right knee in 1955 during service playing 
baseball.  He slid into third base and heard a pop in his 
right knee.  The examiner stated that from the veteran's 
history, he tore his ACL.  He was admitted to the hospital 
and later underwent surgery on his right knee in 1956, which 
became infected prior to healing.  He stated that in 1957, he 
attempted to 



play baseball again, but his right knee kept slipping and he 
experienced continual pain and numbness, but did not seek 
medical treatment until his fall in 1999.  Following a 
physical examination and x-rays, which showed advanced 
osteoarthritic changes in the patellofermoral and 
tibiofemoral joint of the right knee with narrowing of the 
joint space and marginal osteophyte formation and only minor 
degenerative changes in the left knee, the veteran was 
diagnosed as having osteoarthritis and ACL deficiency of the 
right knee.  The examiner opined that clinical experience and 
radiological findings of severe osteoarthritis of the right 
knee in 1999 had to have occurred years prior to the injury 
in 1999.  There was obviously some prior surgical procedure 
done to the right knee as there were two types of scars noted 
and there was no medical documentation to denounce that 
surgery took place during service.  With the lack of 
extensive osteoarthritis in the left knee, the examiner 
stated that an assumption could be made that there was a 
significant injury, years previous and traumatic, to the 
right knee to cause the severity of osteoarthritis noted upon 
arthroscopic exploration of the right knee in 1999.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The veteran's account of injuring his 
right knee during service is credible.  The February 2006 VA 
examiner did not provide a definitive opinion; however, he 
did state that based on the veteran's current condition and 
its severity at the time of the 1999 arthroscopy, it could be 
assumed that his right knee disability began in service.  In 
addition, Dr. Wilson opined the veteran's history of an in-
service injury did correlate with the current objective 
findings of his right knee disability.  See 38 C.F.R. 
§ 3.310.  In light of the VA examiner's and the 



private physician's opinions, the evidence is deemed to be at 
least in relative equipoise.  Thus, service connection for a 
right knee disability is warranted.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


